HOLOHAN, Justice
(dissenting).
The construction placed on A.R.S. § 13-1621 (J) by the majority is, in my judgment, too narrow. The section should be construed to mean that the information cannot be used for the purpose of establishing guilt, but the section does not forbid the use of the information to impeach the defendant when he takes the stand.
The state sought to impeach the testimony of the defendant given on direct examination by showing that his testimony was different than the statement he made to one of the medical examiners. The state argued that the statute did not prevent use of the statements to medical examiners for impeachment purposes when the defendant elected to take the stand. The state argued that the situation was analogous to that in Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971). The trial court agreed with the position of the state, and I believe properly so.
In Harris the U. S. Supreme Court allowed a statement, unlawfully obtained, to be used for impeachment purposes' when the defendant took the stand. This Court has approved the Harris holding in State v. Altman, 107 Ariz. 93, 482 P.2d 460 (1971).
It appears to me that the same logic which permitted the use of an illegally obtained statement to be used for impeachment applies to the instant situation. The shield of the statute, even as the Miranda rule, cannot be perverted into a license for perjury.